TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00805-CV



                                   Andrea Chambers, Appellant

                                                    v.

                                  Bank of America, N.A., Appellee


                FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
              NO. 74, 954, HONORABLE REBECCA DEPEW, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on August 22, 2013.

On February 18, 2014, Andrea Chambers was notified that no clerk’s record had been filed due to

her failure to pay or make arrangements to pay the county clerk’s fee for preparing the clerk’s record.

The notice requested that Chambers make arrangements for the clerk’s record and submit a status

report regarding this appeal by February 28, 2014. Further, the notice advised Chambers that her

failure to comply with this request could result in the dismissal of her appeal for want of prosecution.

To date, Chambers has not filed a status report or otherwise responded to this Court’s notice, and

the clerk’s record has not been filed.

                If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, Chambers has not established that she is

entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because Chambers has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: March 27, 2014




                                                  2